Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered. Claims 6, 8-11, and 13-19 are pending in the application, claims 1-5, 7, and 12 are cancelled, claims 16-19 are new. 
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the Polston fails to disclose removing an additional portion of the sand material from the mixture of the water upon the return to the liquid or slurry holding device to form a second agitated mixture of the water, a second part of remaining sand material and the biosolid, wherein the second part of remaining sand material is less than the first remaining sand material and the second part of the remaining sand material is a predefined amount, and that, and that Dvorak fails to teach dewatering, dewatering is known in the art, as illustrated by Taylor as discussed below. With respect to a second predefined amount, Polston teaches cleaning of any waste collection system, including digesters, clarifiers, classifiers, etc (abstract, [0061]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that for collection tanks, digesters, clarifiers, etc, that removing sand/sludge, via Polston’s system would comprise cycling the material through the tank (see Polston [0021], the process need not be stopped to unload as frequently), until the tank is sufficiently cleaned, such that each cycle would remove/leave successively less debris in the tank.
In response to applicant's argument that Taylor’s system’s use of the addition of outside water constitutes teaching away from the instant invention’s pumping without the use of an external water source. Polston teaches the source of water for pump assembly 10 may be derived from any water source 34, including a fire hydrant, a tank on the truck 40, or from the sewer 42 itself, providing pumping without use of an outside water source. Taylor is used to provide examples of known dewatering systems, and as such pertinent to the particular problem with which the applicant was concerned.

Claim Interpretation
Biosolids are interpreted in view of the instant specification to include one or more of sewage, sludge, animal waste, etc. (instant specification [0003]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US PG Pub 2015/0360259), in view of Dvorak (US PG Pub 2012/0329139), and Taylor (US 4,040,960).
With respect to claims 6, 11, and 16, Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, (liquid or slurry holding devices), particular to cleaning and removal of solid and liquid materials therefrom (abstract), cleaning includes removal of sand and debris ([0003, 0064]), a method for de-sanding a treatment system, waste container 20 (debris tank), mounted on truck 40 (Figures 1-2, 4, and 6, [0045]), arriving via a vehicle, cleaning and removal of solids and liquid materials, including sand ([0064]), while Polston does not specifically teach the slurry contains a biosolid, sewers and digesters inherently contain organic matter or sludge – biosolids, further the use of a digester implies the presence of organic matter / sludge, as evidenced by Dvorak [0006]), wherein liquid or slurry holding device contains therein a mixture of water with a solid sand material and a biosolid; submersible pump 16 deployed from the truck (Figures 1-2, 4, and 6) deploying a submersible pump from the vehicle, for pumping a slurry of solids and liquids out of the sewer (pump 16 [0045], such that the submersible pump is configured to pump the mixture contained in the liquid or slurry holding device); waste container 20 ([0045], Figures 1-2, 4, and 6) providing a debris tank on the vehicle, slurry hose 18, ([0050], Figs. 1, 2, 4, and 6) debris tank directly connected to the submersible pump and the liquid or slurry holding device via a hose, pumping the mixture of water with the solid sand material and the biosolid into the debris tank via the submersible pump; decant hose 22, (Fig. 1, [0050]) a decant hose that is directly connected to both the debris tank and the liquid or slurry holding device, the submersible pump with a positive pressure allows return/decanting of the slurry water ([0021]), returning a portion of the mixture of water from the a debris tank to the liquid or slurry holding device via the submersible pump through the decant hose, the pump pumps all or substantially most of the pressurized water and debris into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and water is decanted from the container through the decant hose ([0050]) removing a portion of the sand material from the mixture of the water. Polston further teaches positive pressure forces the water through the decant hose ([0050]), that decanted water allows for solid materials to remain in suspension so that they can be more easily removed by the pump, and that high pressure water produces a slurry of waste material, solids, and liquids in the waste collection system and improves cleaning operations ([0050-0059, 0018-0021], forming an agitated mixture of the water, remaining sand material and the biosolid). 
While Polston does not specifically teach the slurry contains biosolids (one or more of sewage, sludge, animal waste, etc.), Polston teaches collection systems including but not limited to sewers, digesters, etc, with examples using sewers, which inherently include sewage, sludge, and organic matter. Even if sludge were not inherent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that organic matter or sludge would be a component of a sewer or digester as evidenced by Dvorak [0006]).
Applicant amended to require pumping the mixture of water with the solid sand material and the biosolid into the debris tank via the submersible pump without use of an outside water source and pumping the agitated mixture of water with the first remaining solid sand material and the biosolid into the debris tank via the submersible pump; returning a portion of the mixture of water from the debris tank to the liquid or slurry holding device via the submersible pump through the decant hose, removing an additional portion of the sand material from the mixture of the water upon the return to the portion of the liquid or slurry holding device to form a second agitated mixture of the water, a second part of remaining sand material and the biosolid, wherein the second part of remaining sand material is less than the first remaining sand material and the second part of the remaining sand material is a predefined amount; and dewatering the second agitated mixture of water through one of a belt filter press, filter or centrifuge to separate the biosolids from the water.
Polston teaches cleaning of any waste collection system, including digesters, clarifiers, classifiers, etc (abstract, [0061]), and the source of water for pump assembly 10 may be derived from any water source 34, including a fire hydrant, a tank on the truck 40, or from the sewer itself ([0046], without use of an outside water source).
Polston teaches cleaning of any waste collection system, including digesters, clarifiers, classifiers, etc (abstract, [0061]). The amount sand/sludge present in the system would be a defined amount to one of ordinary skill in the art, further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that for collection tanks, digesters, clarifiers, etc, that removing sand/sludge, via Polston’s system would comprise cycling the material through the tank (see Polston [0021], the process need not be stopped to unload as frequently), until the tank is sufficiently cleaned, such that each cycle would remove/leave successively less debris in the tank, and provide first, second, etc, amounts of material removed in each cycle, until the tank is sufficiently cleaned.
Polston fails to teach dewatering the agitated mixture with the predefined amount of the solid sand removed to separate the biosolid from the water. However, dewatering fluids from clarifiers and digesters is known in the art. Taylor teaches cleaning and processing catch basin waste (abstract), filtering out coarse and abrasive materials and particulates (col 6 lines 1-14), and agitation in agitated equalization tank 26, providing degritted flow to a dewatering means (col 7 lines 6-26), dewatering means by standard equipment including belt pressure filtration, separation can be suitable for mobile truck mounted operations, allowing for discharge of controlled moisture content material (col 9 lines 58-col 10 line 65, dewatering the agitated mixture with the predefined amount of the solid sand removed to separate the biosolid from the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Taylor’s dewatering into Polston’s system in order to provide solids that will approximate soil and have significant positive value (col 10 lines 45-65).
With respect to claims 8 and 13, the method of claims 6 and 11 are taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claims 9, 10, 14, 15, and 17-19, the methods according to claims 6, 11, and 16 are taught above. Taylor teaches dewatering means by centrifuge (col 8 line 27), and standard equipment including belt pressure filtration, separation can be suitable for mobile truck mounted operations, allowing for discharge of controlled moisture content material (col 9 lines 58-col 10 line 65, dewatering by centrifuge, belt filter press, filter (belt filter press is a filter)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dawson (US PG Pub 2018/0104622) teaches mobile sludge solids separation including monitoring the amount in the tank at predetermined levels.
Elkern (US 3,920,552) teaches water treatment via truck, the process is repeated.
Capeau (US PG Pub 2013/0227997) teaches methods for separating liquid from suspended matter/sludge
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		
/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777